Opinion op the Court by
Judge Clay
Affirming.
This is an appeal from a judgment denying appellant a divorce on the ground of abandonment.
The only question to be considered is, whether the evidence was sufficient to authorise a divorce. One of the causes for which a divorce may be granted to a party not in fault is abandonment for one year. Section 2117,' Kentucky Statutes. To obtain a divorce on this ground' it must be alleged and proved that the abandonment was without fault on the part of the party applying for the divorce. Epling v. Epling, 1 Bush 74. The only evidence on the question was that the parties separated about a week after their marriage, and that appellee left appellant. This may be true, and yet the appellant may have been guilty of misconduct that justified the abandonment. Therefore, appellant should have gone further and have established facts tending to show that she was not in fault. Having failed to do this, the evidence was not sufficient, and the chancellor did not err in refusing the divorce.
Judgment affirmed.